Citation Nr: 0808665	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2008, the 
veteran presented personal testimony during a videoconference 
board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In his February 2008 personal hearing, the veteran's 
accredited representative appeared to raise a claim for 
service connection for tinnitus.  In a February 2008 
statement the veteran requested a higher rating for his 
dental disorder.  The Board refers these matters to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in 
December 2004.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  An additional notice regarding these 
elements was provided to the veteran in correspondence dated 
in March 2006.

In this case, service records show that the veteran's 
military occupational specialty was lineman.  In October 1960 
he was treated for injuries incident to falling off of a 
ladder.  A service treatment record from March 1962 indicated 
that he had been struck repeatedly by several assailants 
while walking along a road late at night.

The veteran has asserted that his present hearing loss was 
caused by injuries incurred during his March 1962 assault 
while on active duty.

The veteran was provided a fee-basis VA examination in 
March 2005.  The examiner indicated that no records were 
available for her review.  It appears that she expressed her 
opinion based on the veteran's recitation of his medical 
history.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991), the Court held that the duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."

The  Board recognizes that the last VA examination was 
conducted three years ago.  Consequently, the Board finds 
additional development is required prior to appellate review.

Additionally, in his February 2008 videoconference hearing, 
the veteran reported that he was in receipt of Social 
Security Administration (SSA) disability benefits.  However, 
neither the decision from the SSA awarding the benefits nor 
the medical records on which the decision was based have been 
obtained.  As such, VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Therefore, the RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
decisions of the United States Court of 
Appeals for Veterans Claims are fully 
complied with and satisfied.    

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his bilateral hearing loss 
since November 2005.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the veteran 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for an 
appropriate VA audiology examination for 
an opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has a 
hearing loss, to include tinnitus as a 
result of service, or as a result of his 
assault in March 1962.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service, as well as any 
illnesses or prolonged use of medications 
that may have resulted in a hearing loss.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

VA is specifically requested to schedule 
the examination with an audiologist other 
than the audiologist who conducted the 
March 2005 VA audiology examination. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 
38 U.S.C.A. § 1154.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


